Electronically Filed
                                                        Supreme Court
                                                        SCPW-14-0001380
                                                        13-JAN-2015
                                                        09:51 AM




                          SCPW-14-0001380

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   JAMES J. NAVAJA, Petitioner,

                                vs.

            STEPHEN JOST, Director; CHRIS ATHERALL;
                JOHN AND JANE DOES, Respondents.


                       ORIGINAL PROCEEDING
            (CAAP-14-0001164; CIV. NO. 14-1-1439-06)

         ORDER DENYING PETITION FOR WRIT OF PROHIBITION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)

          Upon consideration of Petitioner James J. Navaja’s
petition for writ of prohibition, filed on December 22, 2014, and
the record, it appears that Petitioner’s appeal is pending before
the Intermediate Court of Appeals (“ICA”).     If the appeal is
dismissed for nonpayment of the filing fee or if the ICA enters
judgment on the final disposition of the appeal, Petitioner may
seek relief pursuant to HRAP Rule 40.1.     A writ of prohibition is
therefore not warranted under the specific facts and
circumstances of this matter.   See Honolulu Adv., Inc. v. Takao,
59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of prohibition
“is an extraordinary remedy . . . to restrain a judge of an
inferior court from acting beyond or in excess of his
jurisdiction”).   Accordingly,
          IT IS HEREBY ORDERED that the appellate clerks’ office
shall process the petition for writ of prohibition without
payment of the filing fee.
          IT IS HEREBY FURTHER ORDERED that the petition for a
writ of prohibition is denied.
          DATED: Honolulu, Hawai#i, January 13, 2015.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson




                                   2